Notice of Pre-AIA  or AIA  Status
	This action is a first action on the merits. The preliminary amendment filed on May 2, 2021 has been entered. Claims 1-26 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a 371 national stage entry of PCT No. CA2020/000060 filed on May 8, 2020, which claims benefit of US provisional application No.62/845,818 filed on May 9, 2019.

Information Disclosure Statement
The information disclosure statement filed May 5, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation "the primary receiver bore" in lines 7.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear as to whether “the primary receiver bore” is the same as “the launcher housing bore” or entirely different bore. 
If “the primary receiver bore” is referring to a separate bore from “the launcher housing bore” then, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the “primary receiver bore” and the cementer head apparatus and launcher housing. Appropriate correction and/or clarification is required.
Claim 3: The recitation of “a primary bore” in line 3 is unclear as to whether this is the same primary bore as recited in claim 1, or an entirely different primary bore. Appropriate correction and/or clarification is required.
Claim 7: The recitation of “a primary retained plug interval” in line 2-3 is unclear as to whether this is referring to the same primary retained plug interval as recited in claim 6 or an entirely different retained plug interval. Appropriate correction and/or clarification is required.
Claim 24: Claim 24 recites the limitation "the cement swivel tool" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. From review of the specification appears as if “cement swivel tool” the same as “the cement swivel assembly” and the Examiner has interpreted it as such. Appropriate correction and/or clarification is required.
Claims 2, 4-6, 8-23, and 25-26 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genovese et al., US 2017/0370169 (hereinafter Genovese).
Claim 1: Genovese discloses a cementing head apparatus including a plug launcher (plug launching system, abstract), wherein the plug launcher comprises:
(a) an axisymmetric launcher housing (plug launching system 56) having an upper end (upper portion 104), a lower end (lower portion 108), a launcher housing bore (central passage 109), a launcher housing wall (wall of upper, middle, and lower portions, 104, 106, 108), and a launcher housing axis (longitudinal axis of plug launching system 56); 
(b) a paddle valve assembly (first rotation assembly 118, second rotational assembly 120) comprising one or more paddles (doors 164, 166), said one or more paddles being selectively movable between: 
a hold position (Figure 3), in which the paddles (164, 166) extend into the primary receiver bore so as to retain a selected plug (first plug 112, second plug 114) positioned within the primary receiver bore (central passage 124) (first and second rotational assemblies 118, 120 are opened to enable cement flow from the annulus 122 and first and second rotational assemblies 112, 114 support plugs 112, 114, Fig 3, par [0030]-[0031]) ; and 
a launch position (Figure 5), in which the paddles (164, 166) are sufficiently retracted from the hold position such that the paddles do not restrict passage of the plug (112, 114) through the receiver bore (central passage 124) (first and second rotational assemblies 118, 120 are closed and the doors 164, 166 are dropped to enable axial movement of the first and second plugs 112, 114, see Fig 5, par [0032]-[0034]); and 
(c) paddle actuation means (actuation arm 292) enabling selectively progressive movement of the one or more paddles (doors 164, 166) from the hold position toward the launch position (actuation arm 292 extends through the body 100 of the plug launching system 56 to enable an operator to actuate the actuation mechanism, Fig 9-10, par [0053]).
Claim 2: Genovese discloses the paddles (doors 164, 166) at least partially occlude the launcher housing bore (124) when the paddles are in the hold position (see Fig 3).
Claim 3: Genovese discloses the plug launcher further comprises an axisymmetric primary receiver cage (canister 102) having an upper end (upper end of canister 102), a lower end (lower end of canister 102), a primary receiver bore (central passage 124), and a primary receiver wall (wall of canister 102), said primary receiver cage (102) being disposed within the launcher housing bore (109) (see Fig 3, par [0026]-[0027]).
Claim 4: Genovese discloses the primary receiver cage (102) is coaxial with the launcher housing (26) (see Fig 3, par [0026]).
Claim 5: Genovese discloses a primary receiver annulus (annulus 122) defined by the launcher housing bore (central passage 109 through body 110) and the primary receiver cage (canister 102) (annulus 122 between the body 100 and the canister 102, see Fig 2, par [0028]).
Claim 6: Genovese discloses the primary receiver cage (canister 102) has one or more upper primary receiver cage ports (openings 126, 236) and one or more lower primary receiver cage ports (openings 126, 238) extending through the primary receiver wall (wall of canister 102), with an unported primary receiver cage (location of plug 112, Fig 2, spacer sleeve 204, Fig 6) between the upper and lower primary receiver cage ports defining a primary retained plug interval (plug 112 is retained between upper and lower ports 126, in Fig 2, spacer sleeve 204 functions to space the first and second rotational assemblies 118 and 120 apart at a desired distance, Fig 6, par [0036]).
Claim 7: Genovese discloses an unported primary receiver cage interval (location of plug 112 shown in Fig 2, spacer sleeve 204, Fig 6) between the upper and lower primary receiver cage ports defines a primary retained plug interval (plug 112 is retained between upper and lower ports 126, in Fig 2, spacer sleeve 204 functions to space the first and second rotational assemblies 118 and 120 apart at a desired distance, Fig 6, par [0036]
Claim 8: Genovese discloses the one or more paddles (164, 166) at least partially occlude the primary receiver bore (central passage 124) when the paddles (164, 166) are in the hold position (see Fig 3).
Claim 9: Genovese discloses the paddles (164, 166) at least partially occlude the lower primary receiver cage ports when in the launch position (with the first rotational assembly 118 actuated, the openings 126 of the first rotational assembly 118 are closed, and the door 164 of the first rotational assembly 118 has dropped to enable axial (e.g., downward) movement of the first plug 110, Fig 4-5, par [0032]-[0033]).
Claim 14: Genovese discloses the paddle actuation means (actuation arm 292) includes one or more paddle shafts (actuation arm 292 is a shaft), and each paddle shaft (292) is coupled to an associated one of the one or more paddles (doors 232) and is mounted to the plug launcher so as to be rotatable about a paddle shaft axis transverse to but offset from the launcher housing axis (see Fig 9-10) and thereby to selectively move the paddles between the hold position and the launch position (doors 232 of the first door assembly 220 are biased radially inward by the axial end surface 264 of the first rotary sleeve 218, doors 232 is coupled to the main ring 234 of the first door assembly 220, rotation of the actuation arm 292 creates rotational movement of the guide came 270 and the first rotary sleeve 218 to move the first rotary sleeve 218 from the opened position to the closed position, par [0052]-[0053]).
Claim 15: Genovese discloses paddle shafts are manually rotatable (actuation arm 292 may be rotated via a hand tool, par [0053]).
Claim 16: Genovese discloses the paddle actuation means includes a mechanical linkage configured to convert linear movement of one or more fluid-actuated pistons to rotation of the paddle shafts (292) (actuation arm 292 may be rotated via hydraulic actuation system, par [0053]).
Claim 17: Genovese discloses the paddle actuation means (292) includes a gear system configured to convert linear movement of one or more fluid- actuated pistons to rotation of the paddle shafts (actuation arm 292 may be rotated via hydraulic actuation system, Fig 9-10, par [0053]).
Claim 18: Genovese discloses the paddle actuation means (292) includes an electric or fluid-actuated motor to cause rotation of the paddle shafts (actuation arm 292 may be rotated via electric gear motor, Fig 9-10, par [0053]
Claim 19: Genovese discloses the plug launcher (292) further comprises fluid swivel means (cement swivel) for facilitating delivery of actuating fluid to fluid-actuated pistons or motors while the plug launcher is being rotated by a drilling rig (actuation arm 292 may be rotated via an automated machine, an electric gear motor, a hydraulic actuation system, a pneumatic actuation system, a hand tool, or other suitable manner, par [0053]).
Claim 20: Genovese discloses the plug launcher further comprises one or more support rings (door assemblies 216 of first and second rotational assemblies 118, 120) circumferentially mounted to the launcher housing (see Fig 2) and sealingly coupled in at least one region of the interface between the support ring and the launcher housing so as to provide access to the interior of the housing with fluid containment (door assemblies 216 of first and second rotational assemblies 118, 120 provide open and closes position that allow and prevent cement flow from the annulus 122 into the central passage 124 of the plug launching system , Fig 3-5, par [0030]).

Claim 21: Genovese discloses at least one of the one or more support rings (door assemblies 216 and rotary sleeves 218, 222) incorporates one or more components of the paddle actuation means (actuation arm 292 extends through the body 100 of the plug launching system 56 to enable an operator to actuate the actuation mechanism, Fig 9-10, par [0053]).
Claim 23: Genovese discloses a cement swivel assembly (cement swivel 50) mounted to the upper end of the launcher housing (plug launching system 26 is coupled to the cement swivel 50, Fig 1, par [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Robichaux et al., US 2010/0200222 (hereinafter Robichaux).
Claim 24: Genovese is silent as to the specific limations of the cement swivel assembly.
Robichaux discloses a cement swivel assembly (fluid communication swivel assembly 50, abstract) comprises:
(a) an axisymmetric swivel housing (see Fig 3, 5) having a swivel housing bore (central bore 57) and one or more swivel housing side ports (side inlet sub 53, static ports 55, plurality of ports 56); 
(b) an axisymmetric mandrel (mandrel 51) having a cylindrical outer surface (shown in Fig 5), a cylindrical mandrel bore (central longitudinal bore 61), and one or more mandrel side ports (aperture 60) 53 to mandrel 51, par [0038]), wherein:
the mandrel (51) is coaxially disposed within the swivel housing bore (57) (see Fig 5); 
the swivel housing bore (57) sealingly engages (via sealing elements 69, par [0039]) the cylindrical outer surface of the mandrel (51) to contain fluid pressure within the cement swivel tool (Fig 5); and 
an annular flow channel (through aperture 60) is formed between the outer surface of the mandrel (51) and the swivel housing bore (57), enabling fluid flow between the swivel housing side ports and the one or more mandrel side ports (60) (fluid can be pumped through flow bore 53a of side inlet sub 53, into chamber 58, through apertures 60, and into central bore 61 of mandrel 51, par [0040]); 
(c) two or more bearing elements (Figure 5) permitting free relative rotation between the mandrel (51) and the swivel housing (Fig 3, 5) and preventing relative axial translation between the mandrel and the swivel housing (mandrel 51 is rotating about its central longitudinal axis within flow ring housing 52, Fig 3, 5, par [0040]); and 
(d) one or more support rings (ring above 52 in Fig 3, lower body member 59)  circumferentially mounted on the swivel housing (50), wherein the one or more support rings: 
fit sealingly with the swivel housing (50) to contain fluid pressure within the cement swivel tool (cement head permit high pressure pumping of large volumes of cement and other fluids at high flow rates, par [0008]), sealing elements 69 provide pressure seal between mandrel 51 and flow ring housing 52, par [0039], sealing elements 65 provide fluid seal between fluid communication swivel ring housing 52 and mandrel 51, par [0042]) ; 
have one or more ports (static ports 55, plurality of ports 56) for the connection of fluid flow lines from a drilling rig (hoses or other conduits connect ports 55 with one or more fluid power pumps utilized in connection with lifting cement head 10, Fig 2, 5, par [0042]); and 
have one or more fluid flow channels through which cement slurry and other fluids can be transferred between the connected flow lines to the one or more swivel housing side ports (par [0038], [0042]-[0043]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cement swivel assembly of Genovese with the cement swivel as disclosed by Robichaux as the need for a cement swivel assembly would have lead one skilled in the art to choose an appropriate cement swivel assembly, such as the fluid communication swivel assembly as disclosed by Robichaux. Therefore, choosing the appropriate cement swivel assembly as disclosed by Robichaux would merely be a simple substitution of one known element for another would obtain the predictable result of providing a cement head that can be situated below a top-drive unit and permits cement to flow through the cement heat and into the wellbore below (Robichaux, par [0012], id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 25: Genovese, as modified by Robichaux, discloses at least one of the one or more support rings is designed to structurally reinforce the launcher housing (Genovese, swivel assembly 50 structurally supports plug launching system 56 above the rig floor, see Fig 1, Robichaux, ring above 52 in Fig 3, lower body member 59 are part of the swivel assembly 50, see Fig 3, 5).

  Claims 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genovese.
Claim 22: Genovese is silent as to the at least one of the one or more support rings is designed to structurally reinforce the launcher housing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to  utilize the support rings to structurally reinforce the launcher housing, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Claim 26: Genovese discloses the paddle actuation means (actuation arm 292) enabling selectively progressive movement of the one or more paddles (doors 164, 166) from the hold position toward the launch position (actuation arm 292 extends through the body 100 of the plug launching system 56 to enable an operator to actuate the actuation mechanism, Fig 9-10, par [0053]
Genovese is silent as to the paddle actuation means further enables selectively progressive movement of the one or more paddles from the launch position toward the hold position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cementing apparatus to include selectively progressive movement of the one or more paddles from the launch position toward the hold position, as the paddle actuation means are clearly capable of moving the paddles from a launch position (closed position) to a hold position (open position).  One of ordinary skill in the art would be capable of controlling further movement of the one or more paddles from the launch position toward the hold position as selecting a given order of operating the paddle actuation means would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 10-14 contain allowable subject matter over the closest prior art “Genovese et al., US 2017/0370169 (hereinafter Genovese)”, for the following reasons:
Genovese fails to disclose the limations of “wherein: (c) the secondary receiver cage is disposed within the primary receiver bore; and (d) the paddles extend through the lower secondary receiver cage ports and into the secondary receiver bore when the paddles are in the hold position” as recited in claim 10.
The Examiner is unaware of prior art which reasonably suggest alone or in combination the limations as claimed. 

Conclusion
Claims 1-26 are rejected. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676